Citation Nr: 0404264	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-09 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from June 1946 to April 1948.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied service connection for hearing 
loss and tinnitus.

Unfortunately, because the VA examination did not 
specifically address the tinnitus claim, a condition at 
issue, this claim must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  The other 
claim for hearing loss will be decided in this decision, 
however.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim for service 
connection for bilateral hearing loss has been obtained.

2.  The evidence does not establish that the veteran's 
bilateral hearing loss is related in any way to his service 
in the military, including to acoustic trauma from the 
noise of jet airplanes; his hearing loss has been attributed, 
instead, to other unrelated factors-namely, his aging and 
history of coronary disease and hypoglycemia.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2003); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The record reflects that through the Statement of the Case 
(SOC), supplemental SOCs, and various letters from the RO to 
the veteran, he has been informed of the evidence and 
information necessary to substantiate his claim for service 
connection for hearing loss, the evidence and information 
that he should submit personally, and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim, if identified.  He also was advised of 
what evidence had been received and, by the same token, what 
evidence still needed to be obtained.  These letters were 
sent in February 2001, April 2001, July 2002, and March 2003.  
Therefore, the Board is satisfied the RO has complied with 
the preliminary notification requirements of the VCAA and the 
implementing regulations.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Further, the RO had the veteran undergo a February 2002 VA 
examination, which obtained the necessary medical opinion 
concerning the alleged connection between his hearing loss 
and his military service.  See 38 U.S.C.A. § 5103A(d).  Also 
received were private and VA medical records providing other 
information concerning his hearing loss.

The RO requested the veteran's service medical records (SMRs) 
and received all those that were in the file in August 2001.  
These SMRs consisted of four documents - the veteran's 
entrance examination, an attached certification 
by him indicating that he did not suffer from certain 
ailments and illnesses, his immunization record, and dental 
record.  His June 1946 entrance examination indicated that 
his hearing was normal.  In numerous letters to the RO and 
statements in support of claim (VA Form 21-4138), his July 
2002 letter to his service representative, his March 2001 
Authorization and Consent to Release Information to VA (VA 
Form 21-4142), and his December 2001 request for review by a 
decision review officer (DRO), the veteran stated that his 
SMRs were incomplete.  He explained that, while at the Naval 
Air Station at Ream Field in San Ysidro, California, he was 
assigned to duty on the flight line, where he would wait for 
6 to 8 hours per day in field ambulances while pilots 
practiced taking off and landing in jet planes.  He said 
that, as a result, he frequently complained of hearing loss 
and ringing in his ears (i.e., tinnitus) to the head of the 
medical staff, Dr. Taylor, due to the loud noise and lack of 
ear protection.  The veteran also said he underwent an 
appendectomy while stationed in Millington, Tennessee.

The RO's April 2001 letter to the veteran stated that it had 
sent a second request to the Service Processing Center for 
his SMRs.  It also indicated that if it did not receive the 
SMRs within 30 days (i.e., by May 25, 2001), it would have to 
make a decision based on the evidence already in its 
possession. 

In response to a July 2002 letter from the veteran, 
Congressman Howard Coble attempted to assist the him in 
obtaining his missing SMRs.  The National Personnel Records 
Center (NPRC) responded to the Congressman's inquiry in a 
November 2002 letter, stating that it had conducted an 
extensive search of its organizational records, including 
those relating to Ream Field in 1947-1948, and that it was 
unable to locate the records sought.  The NPRC noted:  "[W]e 
have made every effort to assist you within the constraints 
of our resources."

In subsequent correspondence, the veteran stated that, in 
addition to Dr. Taylor, PHM 1/c Moffit and HA 1/c Schumm also 
worked at the dispensary at Ream Field, and that they would 
confirm his report of his in-service hearing problems.  In a 
March 2003 letter, the RO requested that the veteran furnish 
the complete names and addresses of Moffit and Schumm.  In 
his March 2003 response, the veteran stated that Moffitt was 
from Los Angeles, California, Schumm was from Ohio, and he 
did not know where Dr. Taylor resided.  The veteran also 
noted that he had served with those men about 55 years ago, 
and that he may never have known the requested information 
regarding these men.  In its May 2003 SSOC, the RO, 
noting the above correspondence, stated that, without more 
complete information, it could not obtain statements from 
Moffitt, Schumm, or Taylor.

One of the VCAA implementing regulations, 38 C.F.R. 
§ 3.159(c)(2) (2003), requires VA to obtain relevant records 
from a Federal department or agency, including SMRs, and to 
make as many requests as necessary to obtain them.  This same 
regulation, however, allows VA to end its efforts to obtain 
such records if it concludes that the records sought do not 
exist or that further efforts to obtain them would be futile.  
Id.  Such cases include those in which the Federal department 
or agency indicates that the requested records do not exist 
or the custodian does not have them.  Id.  This is precisely 
the situation in the present case.  The NPRC has indicated 
multiple times that it cannot find any of the veteran's SMRs 
other than those it already has provided.  Moreover, the NPRC 
specifically indicated that it had conducted an additional, 
extensive search, focused on the records at Ream Field, which 
the veteran specified were related to his alleged in-service 
hearing-related problems.  Thus, despite the best efforts of 
the RO and the NPRC, the records sought could not be 
obtained, and the RO was justified under 
38 C.F.R. § 3.159(2)(2) (2003) in ending its efforts to get 
them.

In addition, the RO did not place an onerous burden on the 
veteran by requiring him to provide it with complete names 
and addresses of the individuals whom he had alleged could 
provide information in support of his claim in the absence of 
SMRs.  In these circumstances, the RO did not shirk its duty 
to assist by asking for his help in performing that duty.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, the Board is also satisfied the RO has complied 
with the preliminary duty to assist provisions of the VCAA 
and the implementing regulations.

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 11 (Jan. 13, 2004), the United States 
Court of Appeals for Veterans Claims (Court) held, among 
other things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id. at *24 - *29.  
The Court also reiterated the required content of such 
notice, specifying that, in addition to the Quartuccio 
requirements, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  Id. at *30 (quoting 38 C.F.R. 
§ 3.159(b)(1) (2003)).  In the present case, the veteran's 
claim was received by the RO on January 31, 2001.  On 
February 24, 2001, the RO sent its first letter to him, 
telling him that it had requested his SMRs and VA outpatient 
treatment records (VAOPTs), asking him to submit evidence 
showing his hearing loss and ringing in the ears within one 
year of discharge, continuing to the present, and any 
residuals, and indicating that the best evidence would be 
contemporaneous statements from treating physicians.  The RO 
also asked him to submit copies of any SMRs and non-VA 
treatment records, and explained the assistance VA would give 
him in obtaining these materials.

That letter was sufficient to comply with the Court's 
directives in Pelegrini as to both the substance and timing 
of providing VCAA notice to the veteran.  The letter preceded 
the initial unfavorable AOJ decision on the claim, and, 
indeed, preceded any other action taken by the AOJ (i.e., the 
RO).  Moreover, the letter provided the information specified 
by Quartuccio and, in its comprehensive and case specific 
listing of the types of evidence the veteran could provide, 
met Pelegrini's directive to tell the veteran to "give us 
everything you've got pertaining to your claim," even though 
the letter did not use such language.  See Pelegrini, 2004 
U.S. App. Vet. Claims LEXIS at *30.  In any case, the 
subsequent actions of the RO and veteran, in their numerous 
correspondence regarding obtaining relevant records, 
as described above, as well as the SOC and SSOCs recitation 
of the language of VCAA implementing regulations would have 
rendered any such deficiency 
non-prejudicial.  See Pelegrini, at *28-29 (noting VA failure 
to demonstrate that lack of pre-AOJ decision notice was not 
prejudicial to the appellant); Cf. 38 C.F.R. § 20.1102 (2003) 
(error or defect in decision by Board "which does not affect 
the merits of the issue or substantive right of the appellant 
will be considered harmless and not a basis for vacating or 
reversing such decision"); Conway v. Principi, 2004 U.S. 
App. LEXIS 115, *9 - *13 (requiring Court to take due account 
of the rule of prejudicial error).

The February 2001, April 2001, and March 2003 letters also 
asked the veteran to send any additional evidence or 
information describing it to the RO within 30 or 60 days of 
the dates of those letters.  The February 2001 and March 2003 
letters also indicated that benefits could be paid from the 
date of the claim if the evidence or information was received 
within one year of the date of the letter and that, if the 
evidence or information was not received within one year, any 
benefits would be paid only from the date such evidence was 
received.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1) (2003), and there was some confusion about 
whether VA could actually decide all claims prior to the 
expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); 
see also 38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress 
made the new amendments effective retroactive to the date of 
the VCAA, they effectively overturn, or invalidate, the 
Federal Circuit's holding in PVA.  Thus, although the 
veteran's appeal was ongoing during this change in the law, 
and less than a year has passed since the March 2003 letter 
with the 60-day language, no due process violations can arise 
because of PVA concerns or the recent amendments.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

The Board may therefore proceed to adjudicate the claim for 
service connection for bilateral hearing loss.  The veteran 
will not be prejudiced because the RO already has considered 
the VCAA, and his other claim, which needs further 
development, will not be decided-but rather, remanded.  See 
Bernard v. Brown, 4 Vet. App. at 393-394.

Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id.; see also 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).  Service connection may be granted, 
as well, for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003); see also Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995).

Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service- connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See also, Savage v. Gober, 10 Vet. App. 488, 495 (1997).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In the present case, the veteran indicated that he sustained 
hearing loss as a result of his exposure to noise from jet 
planes while in service, as described in detail above.  He 
also noted, consistent with his entrance examination, that 
his hearing was fine when he entered the Navy.  He stated 
that after discharge his hearing began to deteriorate and has 
gotten progressively worse during the years since.

In a July 2002 letter, the veteran's wife stated that, while 
she was unaware of his hearing problems when they met in 
1947-1948, such problems developed after they were married 
(in September 1948) and became worse over the years.

January 2001 VAOPT records confirm the veteran has a moderate 
high frequency sensorineural hearing loss, greater in his 
left ear than his right.  The November 2000 VAOPT records 
note that he reported some problems with hearing in his left 
ear and wondered if it might be related to his history of 
exposure to loud noise from working around airplane engines.  
November 2000 private medical records show speech 
discrimination scores of 92 percent in the right ear and 96 
percent in the left ear, and hearing threshold levels of 65 
and 70 in the right and left ears, respectively.

The report of the February 2002 VA audiology examination 
includes a diagnosis of mild to moderately severe 
sensorineural hearing loss.  More significantly, however, the 
VA examiner, after noting there was no documentation of 
hearing loss in the claims file and that the veteran had 
indicated he first noticed his hearing loss "about 15 years 
ago" (~40 years after his service discharge) stated:  
"[I]t is more likely that [his] hearing loss is due to aging 
and past medical history of coronary disease and 
hypoglycemia."

While the above evidence confirms the veteran has a current 
disability (i.e., a bilateral sensorineural hearing loss), 
the evidence does not, in turn, causally link his hearing 
loss to his service in the military-and, in particular, 
to acoustic trauma from jet aircraft.  Since the veteran and 
his wife are laypersons, they simply do not have the 
necessary medical training and expertise to give a probative 
opinion on this determinative issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  They are 
competent to comment on such things as visible symptoms 
(e.g., noticing that he has and has had difficulty hearing), 
but they are not competent to determine whether his hearing 
loss was caused by his alleged acoustic trauma in service-in 
fact, even assuming it occurred.  See, e.g., Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994).  And this is especially true 
where, as here, there is medical evidence of record to the 
contrary attributing his hearing loss to other unrelated 
factors that have absolutely nothing to do with his service 
in the military.

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the veteran alleged that his current hearing loss is 
connected to in-service noise exposure, and he and his wife 
have indicated such exposure and continuity of 
symptomatology.  Even accepting these allegations as true, 
there still is no medical evidence to support a connection 
between his hearing loss and his military service.  Although 
the VAOPTs refer to his in-service noise exposure as a 
possible source of his hearing loss, the VA physician did not 
comment personally on whether this was indeed true; he only 
reported what the veteran said.  And a mere recitation of the 
veteran's self-reported and unsubstantiated history in a 
medical record has no greater probative value than the facts 
alleged by the veteran.  See Leshore v. Brown, 8 Vet. App. 
406 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

For these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 C.F.R. 
§ 3.102; See also generally Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.




REMAND

The veteran also alleges that he has tinnitus as a result of 
exposure to the noise from jet airplanes in service.  In his 
July 2002 letter, he stated that this ringing in his ears has 
persisted since service.  He is competent to testify 
concerning this because ringing in the ears is capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. at 374; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In her July 2002 letter, the veteran's wife stated that, 
after they were married (in September 1948) he complained 
constantly about ringing in his ears.

The January 2001 VAOPTs indicate the veteran has difficulty 
hearing in crowds and notes a positive finding of tinnitus.

The February 2002 VA examination report diagnosed the veteran 
with tinnitus in addition to hearing loss.  As indicated in 
the above decision denying the claim for service connection 
for hearing loss, the VA examiner specifically addressed only 
the cause of the hearing loss in his remarks on the VA 
examination report.  He did not offer an opinion concerning 
the etiology of the veteran's tinnitus, and this is needed to 
decide this additional claim.  38 U.S.C.A. § 5103A(d).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations are fully complied with and 
satisfied in accordance with Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. 
Claims LEXIS 11 (Jan. 13, 2004), 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003), and all applicable legal 
precedent.

2.  Request any VAOPT records since 
February 2001, including, but not limited 
to, those from the Durham VA Medical 
Center.

3.  Ask the veteran to provide 
information (names, dates, addresses, 
etc.) for any relevant treatment and 
diagnoses that he has received from 
private medical facilities since November 
2000, including, but not limited to, the 
Southeastern ENT and Sinus Center in 
Greensboro, North Carolina.  Ask that he 
complete and return the appropriate 
releases (VA Form 21-4142) so the RO 
can obtain his medical records from any 
private care provider indicated.  Upon 
receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
accordingly.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  After any additional evidence is 
obtained, schedule the veteran for 
another VA audiology examination 
to obtain a medical opinion indicating 
whether it is at least as likely as not 
that his tinnitus, as opposed to his 
bilateral sensorineural hearing loss, is 
etiologically related to his service in 
the military-and, in particular, to 
noise exposure from jet aircraft.  The 
February 2002 VA audiological examiner, 
incidentally, attributed the veteran's 
hearing loss to his aging and past 
medical history of coronary disease and 
hypoglycemia.  So please also indicate 
whether these conditions are factors in 
the development of his tinnitus.

The claims folder must be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

5.  Then readjudicate the claim for 
service connection for tinnitus.  If it 
continues to be denied, send the veteran 
and his representative an SSOC and give 
them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



